           Case 1:19-cv-00603-JLT Document 60 Filed 11/25/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   RORY CHAVEZ,                                    )    Case No.: 1:19-cv-0603 - JLT
                                                     )
12                 Plaintiff,                        )    ORDER CLOSING THE ACTION AS TO
                                                     )    MAYRA R. PANIAGUA ONLY
13          v.                                       )    (Doc. 59)
                                                     )
14   GILBERTO ARIAS, et al.,
                                                     )
15                 Defendants.                       )
                                                     )
16
17          The parties have stipulated to the action as to Mayra R. Paniagua being dismissed with

18   prejudice and with each side to bear their own fees and costs. (Doc. 59) The Federal Rules of Civil

19   Procedure Rule 41 makes such stipulations effective immediately with further order of the Court.

20   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is

21   DIRECTED to close this action.

22
23   IT IS SO ORDERED.

24      Dated:    November 24, 2020                           /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
